Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “[14]” has been used to designate both "control panel" (paras. [0023], [0037], [0038], [0043], [0052])" and "user interface" (paras. [0027], [0052])
reference characters "[18]" and "[22]" have both been used to designate "cable" (para. [0023])
For the purposes of this office action, examiner is interpreting reference character [18] as designating “a torch cable” and reference character [22] as designating “a return cable”.
reference characters "[66]" and "[220]" have both been used to designate "wireless communication circuitry"
reference character “[214]” has been used to designate both "control circuitry" (paras. [0034], [0054]) and "controller"
reference characters "[214]" and "[216]" have both been used to designate "controller"
reference character “[216]” has been used to designate both "controller" (para. [0027]) and "processor(s)/'processor"
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
"[54]" (para. [0046])
"[66]" (para. [0048])
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
"[2224]" (fig. 2)
For the purposes of this office action, examiner is interpreting reference character “[2224]” as reading “224”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
reference characters "[214]" and "[216]" have both been used to designate "controller"
For the purposes of this office action, examiner is interpreting the recitation of “controller 216” (para. [0027]) in the specification as reading “controller 214”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre ‐AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are:
“power conversion circuitry configured to convert an input power into an output power for a welding-type operation” in claim 1
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to convert”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “power conversion” as a structural modifier denoting a type of structural device (“power conversion circuitry”) with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“base station circuitry configured to maintain a first wireless communication network” in claim 1
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to maintain”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “a first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“client circuitry configured to connect to a second wireless communication network” in claim 1
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to connect”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “to a second wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“control circuitry configured to: connect to the second wireless communication network based on a first command received via the first wireless communication network” in claim 1
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to connect”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “to the second wireless communication network based on a first command received via the first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“control circuitry configured to: adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network.” in claim 1
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to adjust”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “one or more settings of the welding-type power supply based on a second command received via the first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured as an 802.11 access point” in claim 3
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured as”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “an 802.11 access point” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured to wirelessly pair with a mobile device via the first wireless communication network” in claim 4
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to wirelessly pair”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “with a mobile device via the first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured to transmit data relating to the welding-type power supply to the mobile device via the first wireless communication network” in claim 5
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to transmit data”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “relating to the welding-type power supply to the mobile device via the first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured to broadcast a service set identifier (SSID)” in claim 7
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to broadcast”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “a service set identifier (SSID)” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured to pair with the mobile device after the base station circuitry receives a matching password from the mobile device via the first wireless communication network” in claim 8
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to pair”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “with the mobile device” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the client circuitry is configured to transmit data relating to the welding-type power supply via the second wireless communication network” in claim 10
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to transmit data”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “relating to the welding-type power supply via the second wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the control circuitry is configured to adjust one or more settings of the welding-type power supply based on a third command received via the second wireless communication network” in claim 11
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to adjust”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “one or more settings of the welding-type power supply based on a third command received via the second wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured to serve a web page to a mobile device paired with the base station circuitry via the first wireless communication network” in claim 14
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to serve a web page”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “to a mobile device paired with the base station circuitry via the first wireless communication network” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the control circuitry is configured to prioritize between commands received via the base station circuitry and the client circuitry” in claim 19
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to prioritize”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “between commands received via the base station circuitry and the client circuitry” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“the base station circuitry is configured as a Bluetooth master node” in claim 20
Passes prong A
The claim limitation uses a generic placeholder.
“circuitry”
Passes Prong B
The generic placeholder is modified by functional language.
“configured as”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “a Bluetooth master node” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. US 11103948 B2. 
	The table below compares claim 1 of the instant application 16/868138 with claim 1 of U.S. Patent No. US 11103948 B2.
16/868138
Holverson (US 11103948 B2)
Claim 1: 
A welding-type power supply comprising:
power conversion circuitry configured to convert an input power into an output power for a welding-type operation; communications circuitry comprising: base station circuitry configured to maintain a first wireless communication network; and
client circuitry configured to connect to a second wireless communication network; and
control circuitry configured to:
connect to the second wireless communication network based on a first command received via the first wireless communication network; 
and adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network.
Claim 1:
A method, comprising: detecting that a plurality of wireless personal devices are within a communication range of a wireless module disposed within a welding component of a welding system, the plurality of wireless personal devices being associated with one or more welding operators; identifying a particular welding operator that is associated with a greater number of the plurality of wireless personal devices than any other welding operator of the one or more welding operators; determining a set of operational parameters within which the particular welding operator may operate the welding system; enabling operation of the welding system for the particular welding operator within the determined set of operational parameters; collecting welding information from feedback sensors during operation of the welding system; and storing the welding information in a memory storage, wherein the welding information is associated with the particular welding operator operating the welding system when stored.

Claim 2:
The method of claim 1, further comprising establishing wireless communications between a wireless personal device that is associated with the particular welding operator and the wireless module.

Claim 4:
The method of claim 2, further comprising receiving operator identification information relating to the particular welding operator from the wireless personal device, the operational parameters determined based at least in part on the operator identification information.

Claim 5:
The method of claim 4, further comprising verifying the operator identification information to authenticate the particular welding operator, wherein authenticating the particular welding operator comprises comparing the operator identification information to information associated with a plurality of welding operators stored in local memory storage or remote cloud-based memory storage.


Claim 1 of Holverson (US 11103948 B2) discloses a welding component of a welding system detecting a wireless personal device of a particular welding operator, and determining a set of operational parameters depending on the welding operator.
Claim 2 of Holverson (US 11103948 B2) discloses establishing wireless communication between a wireless personal device and a wireless module.
Claim 5 of Holverson (US 11103948 B2) discloses a second wireless connection to a remote cloud based storage containing information associated with a plurality of welding operators.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9943924 B2 in view of Clark (US 7574172 B2). 
	The table below compares claim 1 of the instant application 16/868138 with claim 1 of U.S. Patent No. US 9943924 B2. 
16/868138
Denis (US 9943924 B2)
Claim 1: 
A welding-type power supply comprising: power conversion circuitry configured to convert an input power into an output power for a welding-type operation; communications circuitry omprising: base station circuitry configured to maintain a first wireless communication network; and client circuitry configured to connect to a second wireless communication network; and control circuitry configured to: connect to the second wireless communication network based on a first command received via the first wireless communication network; and adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network.
Claim 1: 
A welding power supply comprising: a housing comprising a control panel configured to receive inputs from an operator; a generator disposed within the housing and configured to generate power; an engine disposed within the housing and configured to drive the generator; power conversion circuitry disposed within the housing and configured to convert the power generated by the generator into output power for a welding operation; and local control circuitry disposed within the housing and configured to wirelessly receive a control signal from remote control circuitry of a portable electronic device, and to control the welding power supply based at least in part on the received control signal; wherein the local control circuitry is configured to set prioritization of control of the welding power supply between the portable electronic device and the control panel of the welding power supply, to prevent the control panel from controlling at least one parameter of the welding power supply when the portable electronic device is prioritized, and to prevent the portable electronic device from controlling the at least one parameter of the welding power supply when the control panel is prioritized.


Claim 1 of instant application 16/868138 discloses communications circuitry comprising: base station circuitry configured to maintain a first wireless communication network; and adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network. 
Claim 1 of Denis (US 9943924 B2) discloses local control circuitry disposed within the housing and configured to wirelessly receive a control signal from remote control circuitry of a portable electronic device, and to control the welding power supply based at least in part on the received control signal;
Claim 1 of Denis (US 9943924 B2) does not disclose client circuitry configured to connect to a second wireless communication network; and control circuitry configured to: connect to the second wireless communication network based on a first command received via the first wireless communication network.
Clark, in the same field of endeavor (col. 1, lines 7-10: “The present invention relates generally to computer and welding systems, and more particularly to a system and method of wide area wireless communications with welding systems.”), discloses a wireless client component facilitating transfer of information between a welding component and one other device (e.g. a personal digital assistant) (col.5, lines 26-29), and a wireless communication component facilitating wireless communication between the wireless communication component and another remote device (e.g. a remote system including one or more welding resources) (col. 7, lines 8-20), the remote device automatically adjusting the welding component received via the wireless client component (claim 1: “A welding system, comprising: a welding component facilitating welding; a wireless client component facilitating transfer of information associated with welding between the welding component and at least one other device, the welding component detects an error and initiates a troubleshooting request via the wireless client component; a wireless communication component facilitating wireless communication between the wireless client component and at least one other remote device located at a geographical site remote to the welding system, the remote device receives the request and implements a dynamic procedure that automatically adjusts the welding component, the procedure based on evaluation of welding status received from the welding component via the wireless client component; and a global positioning component facilitating locating a geographical location of the welding system.”).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10363627 B2 in view of Clark (US 7574172 B2). 
	The table below compares claim 1 of the instant application 16/868138 with claim 1 of U.S. Patent No. US 10363627 B2.
16/868138
Denis (US 10363627 B2)
Claim 1: 
A welding-type power supply comprising:
power conversion circuitry configured to convert an input power into an output power for a welding-type operation; communications circuitry comprising: base station circuitry configured to maintain a first wireless communication network; and
client circuitry configured to connect to a second wireless communication network; and
control circuitry configured to:
connect to the second wireless communication network based on a first command received via the first wireless communication network; 
and adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network.
Claim 1: A welding power supply comprising: 
power conversion circuitry configured to convert an input power into an output power for a welding operation; wireless communication circuitry configured to wirelessly communicate with a portable electronic device via wireless communications; and a controller configured to: pair the portable electronic device with the welding power supply in the wireless communications; control operation of the power conversion circuitry based at least in part on commands received wirelessly from the portable electronic device via the wireless communications; receive, via the wireless communications circuitry, first location data representative of a location of the portable electronic device; and set second location data representative of a location of the welding power supply equal to the first location data, wherein the second location data is stored in a memory device of the welding power supply.


Claim 1 of instant application 16/868138 discloses communications circuitry comprising: base station circuitry configured to maintain a first wireless communication network; and adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network. 
Claim 1 of Denis (US 10363627 B2) discloses wireless communication circuitry configured to wirelessly communicate with a portable electronic device via wireless communication, and control operation of the power conversion circuitry based at least in part on commands received wirelessly from the portable electronic device via the wireless communications.
Claim 1 of Denis (US 9943924 B2) does not disclose client circuitry configured to connect to a second wireless communication network; and control circuitry configured to: connect to the second wireless communication network based on a first command received via the first wireless communication network.
Clark, in the same field of endeavor (col. 1, lines 7-10: “The present invention relates generally to computer and welding systems, and more particularly to a system and method of wide area wireless communications with welding systems.”), discloses a wireless client component facilitating transfer of information between a welding component and one other device (e.g. a personal digital assistant) (col.5, lines 26-29), and a wireless communication component facilitating wireless communication between the wireless communication component and another remote device (e.g. a remote system including one or more welding resources) (col. 7, lines 8-20), the remote device automatically adjusting the welding component received via the wireless client component (claim 1: “A welding system, comprising: a welding component facilitating welding; a wireless client component facilitating transfer of information associated with welding between the welding component and at least one other device, the welding component detects an error and initiates a troubleshooting request via the wireless client component; a wireless communication component facilitating wireless communication between the wireless client component and at least one other remote device located at a geographical site remote to the welding system, the remote device receives the request and implements a dynamic procedure that automatically adjusts the welding component, the procedure based on evaluation of welding status received from the welding component via the wireless client component; and a global positioning component facilitating locating a geographical location of the welding system.”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holverson (US 20160045971 A1) .
Regarding claim 1, Holverson discloses: A welding-type power supply (fig. 2: welding power supply unit [36]) comprising:
power conversion circuitry configured to convert an input power into an output power for a welding-type operation;
(para. [0023]: “In the embodiment illustrated in FIG. 2, the welding power supply unit 36 may generally include power conversion circuitry that receives input power from an alternating current power source 54 ( e.g., the AC power grid, an engine/generator set, or a combination thereof), conditions the input power, and provides DC or AC output power via the weld cable 44.”)
communications circuitry (fig. 1: monitoring/analysis system [18]) comprising:
base station circuitry configured to maintain a first wireless communication network; and
(para. [0018]: “For example, in certain embodiments, one or more personally allocated devices 30 may be configured to establish wireless communications 26 (e.g., wireless communications channel) with the welding system 12.”)
client circuitry configured to connect to a second wireless communication network; and
(para. [0016]: “Further, in some situations, the cloud 22 may communicate to a network 28, which may be configured to receive and transfer information from a plurality of monitoring/analysis systems 18 within one or more systems 10. As noted above, communications between the cloud 22 and the network 28 may be wired or wireless”)
control circuitry (fig. 1: monitoring/analysis system [18]) configured to:
connect to the second wireless communication network based on a first command received via the first wireless communication network; and 
Holverson discloses a device (fig. 1: personally allocated device [30]), wherein following successfully establishing a wireless connection to a gateway (fig. 1: gateway [32]), user identification information is transferred  and verified by connecting to an internet based cloud storage (fig. 1: cloud [22]) through a network (fig. 1: network [28])and comparing to stored user profiles.
(para. [0020]: “Upon either automatically or actively establishing wireless communications between the personally allocated device 30 and the gateway 32, identification information corresponding to the operator may be transferred, which the system 10 may use to verify and authenticate the operator. For example, in certain embodiments, the monitoring/analysis system 18 or the cloud 22 may include a plurality of profiles, where each profile corresponds to a different user or operator.”)
adjust one or more settings of the welding-type power supply based on a second command received via the first wireless communication network.
(para. [0036]: “Once the welding operations commence, the operator can control various welding parameters (e.g., voltage output, current output, a wire feed speed, pulse parameters, etc.) from the personally allocated device 30 via one or more controls signals, as can be appreciated by one skilled in the art.”)
Regarding claim 2, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the first wireless network is a first 802.11 network, and the second wireless network is a second 802.11 network.
(para. [0019]: “Additionally or alternatively, wireless communications may be established using the Bluetooth standard, one or more of the IEEE 802.11 standards, an ultra-wideband (UWB) standard, or a near-field communication (NFC) standard.”)
Regarding claim 4, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the base station circuitry is configured to wirelessly pair with a mobile device via the first wireless communication network.
(para. [0026]: “In some embodiments, the gateway 32 and the personally allocated device 30 establish wireless communications 26 via a binding or pairing process.”)
Regarding claim 5, Holverson discloses the welding-type power supply of claim 4.
Holverson further discloses wherein the base station circuitry is configured to transmit data relating to the welding-type power supply to the mobile device via the first wireless communication network.
(para. [0004]: “The wireless module is configured to wirelessly transmit to and receive welding information, such as operator identification information, from a wireless personal device.”)
Regarding claim 6, Holverson discloses the welding-type power supply of claim 4.
Holverson further discloses wherein the second command is received from the mobile device after the mobile device is wirelessly paired to the base station circuitry.
Holverson discloses a device, after successfully establishing a connection to a gateway, initiating an operator verification process (para. [0020]: “Upon either automatically or actively establishing wireless communications between the personally allocated device 30 and the gateway 32, identification information corresponding to the operator may be transferred, which the system 10 may use to verify and authenticate the operator. For example, in certain embodiments, the monitoring/analysis system 18 or the cloud 22 may include a plurality of profiles, where each profile corresponds to a different user or operator.”).
Regarding claim 10, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the client circuitry is configured to transmit data relating to the welding-type power supply via the second wireless communication network.
(para. [0021]: “In some situations, the data collected may be stored in a remote location (e.g., the cloud 22 or the monitoring/ analysis system 18) with a tag associating the data to a user profile.”)
Regarding claim 11, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the control circuitry is configured to adjust one or more settings of the welding-type power supply based on a third command received via the second wireless communication network.
(para. [0020]: “Upon either automatically or actively establishing wireless communications between the personally allocated device 30 and the gateway 32, identification information corresponding to the operator may be transferred, which the system 10 may use to verify and authenticate the operator. For example, in certain embodiments, the monitoring/analysis system 18 or the cloud 22 may include a plurality of profiles, where each profile corresponds to a different user or operator. In some situations, the user profile associated with that operator may be locally loaded and displayed, and may include information related to operational parameters, permissions, or limitations set for the operator. In this manner, the system 10 may be configured to enable or disable one or more functions of the welding operator ( e.g., limit operational functionalities of the welding operator) based on the permissions allocated to the operator for that particular welding system 12, location 16, experience level, welding task/job, or any other factor.”)
Regarding claim 12, Holverson discloses the welding-type power supply of claim 11.
Holverson further discloses wherein the one or more settings include at least one of a welding process, a voltage, a current, or a wire-feed speed.
(para. [0036]: “Once the welding operations commence, the operator can control various welding parameters (e.g., voltage output, current output, a wire feed speed, pulse parameters, etc.) from the personally allocated device 30 via one or more controls signals, as can be appreciated by one skilled in the art.”)
Regarding claim 13, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the second wireless communication network is connected to at least one of the internet or an intranet.
(para. [0015]: “The system 10 includes a cloud 22, which may refer to various evolving arrangements, infrastructure, networks, and the like that will typically be based upon the Internet.”)
Regarding claim 14, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the base station circuitry is configured to serve a web page to a mobile device paired with the base station circuitry via the first wireless communication network.
(para. [0017]: “A number of different device platforms may be accommodated on the operator interface 20, and webpages containing useful interfaces, analysis, reports, and the like will be presented in a general purpose interface, such as a browser.”)
Regarding claim 15, Holverson discloses the welding-type power supply of claim 14.
Holverson further discloses wherein the first command comprises network settings input to the web page at the mobile device.
(para. [0017]: “In particular, the system 10 may include identification, verification, and authentication features, such as prompting the operator ( e.g., user) for user names, passwords, and so forth, via the operator interface 20.”)
Regarding claim 16, Holverson discloses the welding-type power supply of claim 14.
Holverson further discloses wherein the second command comprises a selection made on the web page at the mobile device.
(para. [0017]: “A wide range of information may be processed through the operator interface 20, such as welding job/work order identification, machine performance feedback to the operator, alerts to the operator, operator inputs, barcodes ( e.g., barcodes of materials, work orders, or other identifiers), and so forth.”)
Regarding claim 17, Holverson discloses the welding-type power supply of claim 14.
Holverson further discloses wherein the web page displays data relating to the welding-type power supply.
(para. [0017]: “A wide range of information may be processed through the operator interface 20, such as welding job/work order identification, machine performance feedback to the operator, alerts to the operator, operator inputs, barcodes ( e.g., barcodes of materials, work orders, or other identifiers), and so forth.”)
Regarding claim 18, Holverson discloses the welding-type power supply of claim 14.
Holverson further discloses wherein the web page displays a diagnostic message relating to the welding-type power supply.
(para. [0017]: “A wide range of information may be processed through the operator interface 20, such as welding job/work order identification, machine performance feedback to the operator, alerts to the operator, operator inputs, barcodes ( e.g., barcodes of materials, work orders, or other identifiers), and so forth.”)
Regarding claim 20, Holverson discloses the welding-type power supply of claim 1.
Holverson further discloses wherein the base station circuitry is configured as a Bluetooth master node.
(para. [0019]: “Additionally or alternatively, wireless communications may be established using the Bluetooth standard, one or more of the IEEE 802.11 standards, an ultra-wideband (UWB) standard, or a near-field communication (NFC) standard.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view of Denis (US 9943924 B2).
Regarding claim 3, Holverson discloses the welding-type power supply of claim 2.
However, Holverson does not disclose wherein the base station circuitry is configured as an 802.11 access point.
Denis, in the same field of endeavor (col. 1, lines 29-33: “Embodiments described herein include wireless control of a welding power supply via portable electronic devices, such as dedicated original equipment manufacturer (OEM) welding remote devices, cellular phones, laptops computers, tablet computers, and so forth.”), teaches using an 802.11 access point.
(col. 21, lines 13-25: “Other nodes may exist in the wireless communication network 122 for the purpose of exchanging signals ( e.g., commands, responses, data, and so forth), and these other nodes may assume local network addressing in conjunction with the master node. In some instances, the temporal relationship for data transfers on the wireless communication network 122 ( e.g., which node may send data, and when, and for how long, and so forth) is at least partially set by policy by the master node. These policies may vary based on the type of wireless communication network 122. For example, for Wi-Fi networks (IEEE 802.11 ), the master node is an access point (or wireless access point);)
Denis further teaches a method of prioritizing control of a welding power supply between a portable device and a control panel of the power supply.
(col. 1, lines 43-49: “Furthermore, in certain embodiments, a method of prioritization of control between a control panel of the welding power supply and the portable electronic device may be implemented to ensure that only one of the control panel of the welding power supply and the portable electronic device may be used to control the welding power supply at any given time.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the use of an 802.11 access point per the teachings of Denis, with the welding-type power supply of Holverson, in order to prioritize between a portable electronic device and a control panel of a welding-type power supply as taught by Denis.
Regarding claim 7, Holverson discloses the welding-type power supply of claim 4.
However, Holverson does not disclose wherein the base station circuitry is configured to broadcast a service set identifier (SSID).
Denis further teaches the use of an SSID through the IEEE 802.11 wireless local area networking standards.
(col. 21, lines 23-25: “For example, for Wi-Fi networks (IEEE 802.11 ), the master node is an access point (or wireless access point)”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the use of an SSID through the IEEE 802.11 wireless local area networking standards per the teachings of Denis, with the welding-type power supply of Holverson, for the motivations set forth above.
Regarding claim 8, Denis in view of Holverson discloses the welding-type power supply of claim 7.
Holverson further discloses wherein the base station circuitry is configured to pair with the mobile device after the base station circuitry receives a matching password from the mobile device via the first wireless communication network.
(para. [0017]: “In particular, the system 10 may include identification, verification, and authentication features, such as prompting the operator ( e.g., user) for user names, passwords, and so forth, via the operator interface 20.”)
Regarding claim 9, Holverson discloses the welding-type power supply of claim 1.
However, Holverson does not disclose wherein the first command includes a password to connect to the second wireless communication network.
Denis further teaches wherein the first command includes a password to connect to the second wireless communication network.
Denis teaches that other user data (e.g. login credentials for a second wireless communication network) can be transmitted from a device to the power supply (col. 4, lines 53-57: “The wireless communication networking techniques described herein enable seamless and secure exchange of welding parameters, as well as job information and other user data, between the wireless remote control device 30 and the power supply 12.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include login credentials with a first command from a device as taught by Denis with the welding-type power supply of Holverson, for the motivations set forth above.
Regarding claim 19, Holverson discloses the welding-type power supply of claim 1.
However, Holverson does not disclose wherein the control circuitry is configured to prioritize between commands received via the base station circuitry and the client circuitry.
Denis further teaches a method of prioritizing control of a welding power supply between a portable device and a control panel of the power supply.
(col. 4, lines 15-22: “In certain embodiments, the instructions stored in the memory 40 and/or the nonvolatile storage 42 of the wireless remote control device 30 may include software including instructions for enabling the wireless communication with the welding power supply 12, including pairing with the welding power supply 12, enabling prioritization of control between the welding power supply 12 and the wireless remote control device 30”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the method of prioritizing control as taught by Denis with the welding-type power supply of Holverson, for the motivations set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270‐5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                                                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761